DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the response of 10/13/2020 to the restriction requirement of 9/18/2020.  Claims 4-20 were elected without traverse.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/9/2019 and 6/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 10, in the absence of disclosure of what configuration achieves the effect of Mach number reduction as claimed, the metes and bounds of this claim cannot be determined by one of ordinary skill in the art such that the claim is indefinite.  The examiner recommends canceling the claim or amending it to recite sufficient structure such that the limitations of the claim are definite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-10 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Sawada et al. in US Patent Application Publication 2018/0100517 (“Sawada”).
Regarding claim 4, Sawada discloses a centrifugal compressor comprising: 	a casing 13A (see Fig. 1); 	an impeller 12A arranged within the casing, the impeller being rotatable about an axis; 	a diffuser section 22B (best seen in Fig. 6) arranged within the casing, the diffuser section being positioned axially downstream from an outlet of the impeller (see Fig. 5; impeller 12B has an outlet which feeds into motor cover 22B which forms a diffuser shape as seen in Fig. 6).
Regarding claim 5, Sawada discloses the centrifugal compressor of claim 4, wherein the diffuser section further comprises: 	a diffuser structure (any portion of the diffuser seen in Fig. 6, such as the vanes 80B); and 	an axial flow passage defined between an exterior surface of the diffuser structure and an interior surface of the casing (see flow path 10B in Fig. 5).
Regarding claim 6, 
Regarding claim 7, Sawada discloses the centrifugal compressor of claim 5, wherein the diffuser structure is fixed relative to the axis (via fixed portions 225B; paragraph [0088]).
Regarding claim 8, Sawada discloses the centrifugal compressor of claim 5, further comprising a plurality of vanes 80B arranged between the diffuser structure and the casing (Fig. 6; paragraph [0089]).
Regarding claim 9, Sawada discloses the centrifugal compressor of claim 8, wherein the plurality of vanes are arranged at an angle to the axis (giving this claim its broadest reasonable interpretation, one might consider any of various angles between the vanes 80B and compressor axis; for example, the spanwise extension of the blades may be considered to be at a right angle to the compressor rotation axis).
Regarding claim 10, in so much as it is understood at this time, Sawada discloses the centrifugal compressor of claim 8, wherein the plurality of vanes are arranged to reduce a Mach number of a fluid flow through the compressor by at least 50% (see Fig. 6; vanes 80B are arranged so as to reduce the speed of fluid expelled from compressor impeller 12B).
Regarding claim 15, Sawada discloses the centrifugal compressor of claim 4, further comprising a motor section, wherein an outlet 102 of the diffuser section is arranged in fluid communication with a passageway 410 formed in the motor section (Fig. 2; paragraph [0064]).
Regarding claim 16, Sawada discloses the centrifugal compressor of claim 15, wherein at least one deswirl vane is positioned adjacent the outlet end of the diffuser section (see Fig. 6; the diffuser of Sawada may be considered to be formed by the space between vanes 80B; as such, the vanes are considered to be adjacent the outlet end of the diffuser structure; further, they impart an axial component to flow and are thus deswirl vanes).
Regarding claim 17, Sawada discloses the centrifugal compressor of claim 15, wherein the motor section further comprises: 	a motor housing 22 affixed to the casing (see Fig. 2); 
Regarding claim 18, Sawada discloses the centrifugal compressor of claim 4, wherein the centrifugal compressor is a mixed flow compressor (the compressor uses a centrifugal impeller and has an axial output and is thus considered “mixed flow”).
Regarding claim 19, Sawada discloses the centrifugal compressor of claim 4, wherein the centrifugal compressor is operable with a low pressure refrigerant (it is noted that Sawada is disclosed as being applicable specifically to vacuum cleaners; however, the structure of Sawada is operable with a low pressure refrigerant; this claim limitation is effectively interpreted as an intended use; regardless of the environment within which Sawada is employed, the centrifugal pump structure has all the limitations recited by Applicant).
Regarding claim 20, the same rationale for rejection in view of Sawada is applied as applied above with respect to claim 19.
Claim(s) 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. in US Patent Application Publication 2013/0129488 (“Agrawal”).
Regarding claim 4,
Regarding claim 5, Agrawal discloses the centrifugal compressor of claim 4, wherein the diffuser section further comprises: a diffuser structure 14; and an axial flow passage (just some space formed radially outside the surface of the housing 14 seen in Fig. 2 and 3).
Regarding claims 6-7, Agrawal discloses the centrifugal compressor of claim 5, wherein the diffuser structure is generally cylindrical in shape and fixed relative to the axis A (Fig. 2-3).
Regarding claim 8, Agrawal discloses the centrifugal compressor of claim 5, further comprising a plurality of vanes 38, 40, 41 arranged between the diffuser structure 14 and the casing 12.
Regarding claim 9, Agrawal discloses the centrifugal compressor of claim 8, wherein the plurality of vanes are arranged at an angle to the axis (Fig. 3).
Regarding claim 10, Agrawal discloses the centrifugal compressor of claim 8, wherein the plurality of vanes are arranged to reduce a Mach number of a fluid flow through the compressor by at least 50% (Fig. 4; paragraph [0050]).

Regarding claim 11, Agrawal discloses the centrifugal compressor of claim 8, wherein the plurality of vanes includes a plurality of first vanes 38 extending from a first end of the diffuser structure to a central portion of the diffuser structure and a plurality of second vanes 40 (or 41) extending from the central portion of the diffuser structure to a second end of the diffuser structure.
Regarding claim 12, Agrawal discloses the centrifugal compressor of claim 11, wherein the plurality of first vanes 38 and the plurality of second vanes 40, 41 are substantially identical or different (Fig. 3).
Regarding claim 13, 
Regarding claim 14, Agrawal discloses the centrifugal compressor of claim 4, further comprising a volute (that has outlet 20; Fig. 2) arranged axially downstream from an outlet of the diffuser section (one might consider the axially downstream end of the downstream-most set of vanes to be the outlet of the diffuser section, and the volute having outlet 20 is downstream of the vanes).
Regarding claim 15, Agrawal discloses the centrifugal compressor of claim 4, further comprising a motor 22 section, wherein an outlet of the diffuser section (such as at one set of vanes as seen in Fig. 3) is arranged in fluid communication with a passageway formed in the motor section (just a portion of the housing 14 around the motor 22).
Regarding claim 16, Agrawal discloses the centrifugal compressor of claim 15, wherein at least one deswirl vane 40 (or 41) is positioned adjacent the outlet end of the diffuser section.
Regarding claim 17, Agrawal discloses the centrifugal compressor of claim 15, wherein the motor section further comprises: a motor housing 14 affixed to the casing via stabilizers 41; a motor 20 arranged within the motor housing 14 for driving the impeller 32 about the axis A, the motor including a stator 36 (Fig. 2); and an axial passageway extending between the motor housing 14 and an exterior surface of the stator (Fig. 2 and 3).
Regarding claim 18, Agrawal discloses the centrifugal compressor of claim 4, wherein the centrifugal compressor is a mixed flow compressor (paragraph [0019]).
Regarding claims 19-20, Agrawal discloses the centrifugal compressor of claim 4, wherein the centrifugal compressor is operable with a low pressure or a medium pressure refrigerant (the blower of Agrawal is operable with either refrigerant; it is noted reciting “operable” imparts no patentably distinguishable structure to the claim; Agrawal is operable with a low or medium pressure refrigerant and thus anticipates claims 19 and 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200006997, US20190154054, and US20190010953 all appear to anticipate at least claim 4 and are directed to blowers or compressors utilizing working fluid and diffuser structures to cool motor stators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745